Citation Nr: 1041238	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-06 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for service-
connected post-operative right salpingitis.

2.  Entitlement to service connection for multiple joint 
problems. 

3.  Entitlement to service connection for bronchitis, claimed as 
upper respiratory infections.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from June 1974 to April 1976 
and from March 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 
2004, the RO adjudicated the claim for service connection for 
multiple joint problems.  In a December 2005 rating decision, the 
RO denied an increased rating for post-operative right 
salpingitis.  In January 2008, the RO denied service connection 
for bronchitis.  

In March 2010, the Board remanded the present matter for 
additional development and due process concerns.  Regarding the 
issue of service connection for bronchitis, the Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).

The issue of entitlement to an increased rating for service-
connected post-operative right salpingitis and service connection 
for multiple joint problems are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bronchitis, also claimed as upper respiratory infections, did not 
have its onset during active service or result from disease or 
injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bronchitis 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Post-service medical treatment records show that the Veteran had 
been diagnosed as having bronchitis.  Therefore, the first 
requirement for service connection for this claim, the existence 
of a current disability, is met.  See Hickson, 12 Vet. App. at 
253.  

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bronchitis.

Service treatment records show that the Veteran was treated for 
bronchitis in January 1975 and December 1976.  She was also 
treated for an upper respiratory infection (URI) in April 1975.  
Examinations conducted during service, including the separation 
examination for the first period of service dated June 1976, 
reported that the Veteran's lungs were normal.  A December 1980 
physical examination included a  normal clinical evaluation of 
the lungs.  

Post-service VA treatment records show that the Veteran was 
diagnosed as having bronchitis in December 2004.  In November 
2007, the Veteran was afforded a VA examination.  Following a 
physical examination, the Veteran was diagnosed as having chronic 
obstructive pulmonary disease (COPD).  The examiner noted that 
the Veteran was treated for a URI and one episode of bronchitis 
during service, which were acute in nature.  It was also noted 
that the Veteran had a diagnosis of COPD in 2005 and smoking 
cessation in April 2005.  The Veteran had smoked at least 20 
cigarettes a day for the past 30 years.  The examiner opined that 
the Veteran's COPD was not caused by or a result of multiple 
treatments for URIs and a one-time treatment for bronchitis in 
service.  Rather, the Veteran's COPD was found to be clearly 
caused by her long smoking history and the conditions in service 
were acute and transitory in nature.

The Veteran was afforded another VA examination in April 2010.  
Following a physical examination, the Veteran was diagnosed as 
having COPD with a history of acute episodes of bronchitis, which 
last occurred in December 2004.  Also, the bronchitis was listed 
as a problem associated with the diagnosis and the etiology 
listed was smoking.  Following a review of the Veteran's medical 
history, which mirrored that of the November 2007 examination, 
the examiner opined that the Veteran's bronchitis was not caused 
by or a result of multiple treatments for URIs and bronchitis in 
service as the Veteran's COPD was caused by her long smoking 
history.  

Although the service medical records show that the Veteran 
received treatment for bronchitis and URIs during her first 
period of service, the examinations conducted during service and 
on separation from her first period of service showed that her 
lungs were normal.  In fact, there is no showing that she 
suffered from any additional URI or bronchitis until 2004.  In 
addition, the Veteran's inservice URIs and bronchitis were 
characterized as acute and transitory by the VA examiners.  In 
rendering a determination on the merits of claim, the lack of 
evidence of treatment may bear on the credibility of the evidence 
of continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
The long time lapse between service and any documented evidence 
of treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in service 
which resulted in any chronic or persistent disability.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

In addition, there is no competent medical evidence of record 
showing that the Veteran's bronchitis had its onset during active 
service or is related to any in-service disease or injury.  VA 
medical treatment records make no mention of any link between his 
post-service bronchitis and service.  In fact, the VA examiners 
provided definitive opinions that the Veteran's COPD and 
bronchitis, which was found to be associated with her COPD, were 
not related to active service, but rather were related to her 
long history of smoking.  The examiners provided rationale and 
cited to specific evidence in the file as support for their 
opinions.  The opinions were based upon review of the claims file 
and a physical examination, and are found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Veteran contends that her claimed bronchitis and URIs were 
incurred in service and that smoking may have exacerbated the 
pulmonary condition, but it did not cause it.  The Board has 
considered the Veteran's claims and although lay testimony can be 
competent to describe symptoms and generally observable 
conditions, it generally is not competent to establish a medical 
diagnosis or medical etiology.  See Jandreau, 492 F.3d at 1376.  
Where, as here, the determinative issue involves a question of a 
medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an opinion on 
medical causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  38 C.F.R. § 
3.159.  For this reason, the Board finds that the record does not 
contain a competent opinion linking the Veteran's current 
pulmonary disability to service, and the medical evidence of 
record does not otherwise demonstrate it is related to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in July 2007.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for bronchitis, claimed as upper respiratory 
infections, is denied.  


REMAND

Review of the record upon its return to the Board discloses that 
the development requested by the Board was not completely 
accomplished.  In this regard, where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall, 11 Vet. App. at 
268.  

In the previous remand, the RO was directed to obtain VA 
examinations in order to determine the current severity of the 
Veteran's service-connected post-operative right salpingitis and 
the etiology of the Veteran's joint problems.  

Regarding post-operative right salpingitis, the examiner was 
requested to identify any present manifestations of the disorder, 
and, if any present symptoms are found; whether they require 
continuous treatment, or; whether the symptoms are not controlled 
by continuous treatment, and; and the effect on the claimant's 
employment and daily life.  

In April 2010, the Veteran was afforded a VA examination.  During 
the gynecological examination, the examiner provided a brief 
history of the Veteran's treatment and diagnosed the Veteran as 
having surgical absence of fallopian tube, chronic complaints of 
abdominal-pelvic pain with no evidence of disease found through 
the years, and no gynecological disease found at the present 
time.  The examiner, however, failed to address the effect of the 
Veteran's post-operative right salpingitis on her employment and 
daily life.  As such, the Board finds that another opinion is 
necessary to correct this deficiency.  

The joint examination requested on remand was to include an 
opinion as to the current nature and likely etiology of any 
current joint disability, including the current disabilities of 
the neck and back.  The Board noted in the remand that the 
Veteran had been treated during service in August 1981 for 
complaints of pain in the right arm and back and physical 
examination of the back revealed tender muscles with muscle 
spasms. 

Following an April 2010 joint examination, the Veteran was 
diagnosed as having cervical strain and scoliosis of the 
thoracolumbar spine.  The examiner opined that the current 
cervical and thoracolumbar spine were less likely than not caused 
by or a result of an injury or onset in the military service.  
The examiner's opinion appeared to be based on there being no 
documentation from the service treatment records of any injury to 
the cervical spine and thoracolumbar spine.  There was no mention 
in the examiner's opinion of the inservice treatment of the back 
cited in the Board remand.  Therefore, the Board finds that 
another opinion is necessary in this case.

The April 2010 VA examination also included a diagnosis of right 
knee strain.  The examiner opined that there was no nexus between 
the right knee disabilities to military service as there was no 
documentation of any right knee condition in service or out of 
service.  Again, the opinion did not consider the Veteran's 
accurate in-service history of joint complaints.  

New examinations should be scheduled on remand in order to obtain 
opinions regarding the effect of the Veteran's post-operative 
right salpingitis on her employment and daily life and the nature 
and etiology of her diagnosed joint disabilities.  Such opinions 
are necessary for a determination on the merits of the claims.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 
21 Vet. App. 46 (2007).  

Board decisions are routinely vacated by the Court due to a 
failure to meet the requirements of a prior Board remand.  As 
such, a remand is required to correct these deficiencies.  
Stegall, supra.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA gynecology examination to determine the 
current severity of her service-connected 
post-operative right salpingitis.  The 
claims file must be made available to 
the examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.   

The examining physician must specifically 
address each of the following items in his 
or her opinion:

a.  list any present manifestations of the 
disorder, and, if any present symptoms are 
found;

b.  whether they require continuous 
treatment, or;

c.  whether the symptoms are not controlled 
by continuous treatment, and; 

d.  the effect on the claimant's 
employment and daily life.

The opinions provided should be based on 
the results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of any current 
joint disability, including the current 
disabilities of the neck and back.  The 
claims file must be made available to 
the examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report. 

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as to whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
currently diagnosed joint disability had 
their onset during active military service 
or are related to in-service disease or 
injury.  Specifically, the examiner should 
address the effect, if any, of the 
documented inservice treatment in August 
1981 that showed tender muscles with muscle 
spasms of the back on the Veteran's current 
cervical and lumbosacral back disabilities. 

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached. 

3.  Readjudicate the Veteran's claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  If the 
decision with respect to the claims remains 
adverse to the Veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


